Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered February 6, 2004. The order granted the motion of defendants the City of Buffalo, Anthony M. Masiello, Mayor of the City of Buffalo, and the Common Council of the City of Buffalo for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order granting the motion of defendants the City of Buffalo, its Mayor, and its Common Council for summary judgment dismissing the complaint, plaintiff’s sole contention is that Supreme Court abused its discretion in denying an adjournment of the return date of that motion. A request for an adjournment is entrusted to the sound discretion of the court, whose determination will not be disturbed absent an abuse or improvident exercise of that discretion (see Betro v Carbone, 5 AD3d 1110, 1110-1111 [2004]; Harper v Han Chang, 267 AD2d 1011, 1011-1012 [1999]; Herbert v Edwards Super Food Stores-Finast Supermarkets, 253 AD2d 789 [1998]; Paulino v Marchelletta, 216 AD2d 446, 446-447 [1995]). Under the circumstances, we cannot conclude that the court abused or improvidently exercised its discretion in denying the request (see Barrafato v Franzitta, 308 AD2d 468, 469 [2003]; see also Betro, 5 AD3d at 1110; Harper, 267 AD2d at 1011-1012; Matter of Petkovsek v Snyder, 251 AD2d 1088, 1089 [1998], lv denied 92 NY2d 942 [1998]). Present—Pigott, Jr., PJ., Hurlbutt, Kehoe, Martoche and Smith, JJ.